Exhibit 10.3 NETAPP, INC. AMENDMENT TO CHANGE OF CONTROL SEVERANCE AGREEMENT This Amendment to Change of Control Severance Agreement (the “Amendment”) is effective as of June 23, 2015, by and between NetApp, Inc. (the“Company”) and George Kurian (the“Executive”), and amends that certain Change of Control Severance Agreement, dated as of September 20, 2013 (the“Agreement”), by and between the Company and Executive.All capitalized terms used but not otherwise defined herein shall have the meanings given such terms in the Agreement. WHEREAS, the parties have agreed to amend certain provisions contained in the Agreement. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto agree as follows: 1Severance Payment.Section 3(a)(ii) of the Agreement is hereby amended and restated in its entirety as follows: “Executive will receive a lump sum severance payment (less applicable withholding taxes) equal to the sum of (A) 250% of Executive’s annual base salary as in effect immediately prior to Executive’s termination date or (if greater) at the level in effect immediately prior to the Change of Control, and (B) 100% of Executive’s target annual bonus as in effect immediately prior to Executive’s termination date or (if greater) at the level in effect immediately prior to the Change of Control.” 2Equity Awards.Section 3(a)(iii) of the Agreement is hereby amended and restated in its entirety as follows: “All outstanding equity awards will vest in full as to 100% of the unvested portion of the award.Executive will have one (1) year following the date of his or her termination in which to exercise any outstanding stock options or other similar rights to acquire Company common stock; provided, however, that such post-termination exercise period will not extend beyond the original maximum term of the stock option or other similar right to acquire Company common stock.” 3Continued Employee Benefits.Section 3(a)(iv) of the Agreement is hereby amended and restated in its entirety as follows:
